Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
The applicant’s priority to foreign application JP2020-181544 filed on October 29th, 2020 has been accepted.
Information Disclosure Statement
The Information Disclosure Statement filed on October 26, 2021 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

In claim 2, “transport device” will be interpreted as carriages (34) defined in the specification and Fig. 3.

Claim Objections
Claim 2 is objected to because of the following informalities: in L3, “from which the articles sorted are discharged” should be “from which the articles to be sorted are discharged.” Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braginsky et al (US 6878896), hereafter Braginsky, further in view of Shan et al. (US 20220241822), hereafter Shan.

With regards to claim 1, Braginsky discloses an article sorting system (Abstract) comprising: a sorting container support apparatus (Fig. 1) comprising a plurality of sorting container support units(destination location receivers a-x), a work area adjacent to the sorting container support apparatus (operating zone 42d), and in which a manual sorting operation is performed to sort the articles (Col. 7, L61-63); an operation display apparatus (46) configured to display information for the operator in the work area, wherein the operation display apparatus displays, toward the work area side, operation instruction-related information, which is information regarding an instruction of the sorting operation. (Col. 7, L56-58).
Braginsky does not disclose a plurality of sorting containers supported by the sorting container support units. However, Shan discloses a plurality of sorting containers (boxes 13) supported by the sorting container support units (rack 11). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the boxes disclosed by Shan to the system disclosed by Braginsky in order to make it easier to empty full location receivers. 
Braginsky does not disclose an automatic sorting apparatus adjacent to the sorting container support apparatus and configured to automatically sort a plurality of articles supplied from a supply unit into the plurality of sorting containers supported by the sorting container support units, in accordance with an order. 
However, Shan discloses automatic sorting apparatus adjacent to the sorting container support apparatus (sorting machine 1) and configured to automatically sort a plurality of articles supplied from a supply unit into the plurality of sorting containers supported by the sorting container support units, in accordance with an order (P0061, L8-12). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add an automated sorting device as disclosed by Shan to the system disclosed by Braginsky, in order to reduce labor costs and improve efficiency.

With regards to claim 2, Braginsky and Shan disclose all the elements of claim 1 as outlined above. Braginsky does not disclose wherein the automatic sorting apparatus comprises a plurality of discharge openings from which the articles to be sorted are discharged, and a transport device configured to transport the articles supplied by the supply unit to one of the discharge openings in accordance with the order, and wherein the sorting container support units are provided in correspondence with the respective discharge openings, support the sorting containers such that the articles discharged from the discharge openings are stored in the sorting containers.
However, Shan discloses wherein the automatic sorting apparatus comprises a plurality of discharge openings (Not labeled separately in Fig. 1) from which the articles to be sorted are discharged, and a transport device(sorting cart 12) configured to transport the articles supplied by the supply unit to one of the discharge openings in accordance with the order (P0061, L8-12), and wherein the sorting container support units are provided in correspondence with the respective discharge openings (Fig 1), support the sorting containers such that the articles discharged from the discharge openings are stored in the sorting containers (P0061, L8-12). Therefore, the combination of Braginsky and Shan results in this feature. 

With regards to claim 4, Braginsky and Shan disclose all the elements of claim 1 as outlined above. Braginsky further discloses wherein the operation display apparatus is configured to change whether or not to display the operation instruction-related information, wherein the operation display apparatus does not display the operation instruction-related information before the automatic sorting apparatus starts putting the articles into the sorting containers, and wherein the operation display apparatus displays the operation instruction- related information after the automatic sorting apparatus has started putting the articles into the sorting containers (Col. 7, L56-63)

With regards to claim 5, Braginsky and Shan disclose all the elements of claim 1 as outlined above. Braginsky further discloses wherein the operation instruction-related information includes information indicating a type and a quantity of the articles to be stored in each of the plurality of sorting containers (Col. 7, L19-31). 

With regards to claim 6, Braginsky and Shan disclose all the elements of claim 1 as outlined above. Braginsky further discloses wherein the sorting container support apparatus is divided into a plurality of sections (destination clusters 51-54).

With regards to claim 7, Braginsky and Shan disclose all the elements of claim 1 as outlined above. Braginsky and Shan do not directly disclose having two different sizes of sorting containers. However, having multiple container sizes would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, in order for the system to be able to handle many different types of articles. Additionally, Braginsky and Shan do not directly disclose sorting objects into the different sized containers based on a capacity threshold, however, there is no structure that would make the system of Braginsky and Shan be unable to be used in this manner.  

With regards to claim 8, Braginsky and Shan disclose all the elements of claim 1 as outlined above. Braginsky does not disclose wherein the sorting containers are general-purpose containers wherein each of the sorting container support units comprises a positioning portion configured to position a corresponding one of the sorting containers at a prescribed position. 
However, Shan discloses wherein the sorting containers are general-purpose containers wherein each of the sorting container support units comprises a positioning portion configured to position a corresponding one of the sorting containers at a prescribed position (P0063). Therefore, the combination of Braginsky and Shan teaches this feature. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braginsky and Shan as applied to claim 1 above, and further in view of Bailey et al. (US 8457781), hereafter Bailey.

With regards to claim 3, Braginsky and Shan disclose all the elements of claim 1 as outlined above. Braginsky and Shan do not disclose wherein based on a predetermined standard for the articles, the articles that conforms to the standard are supplied to the supply unit of the automatic sorting apparatus, and the articles that do not conform to the standard are supplied to the work area.
However, Bailey discloses removing non-conforming articles (Col. 245, L31-35) via a mail inspector (3418). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to remove the non-conforming articles from the apparatus disclosed by Shan and send them to the manual sort system disclosed by Braginsky, in the manner disclosed by Bailey to prevent the automatic sorting apparatus from jamming (Col. 245, L31-35). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                     

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653